ALLOWABILITY NOTICE

Reasons for Allowance
Applicants’ amendments and remarks filed 08/08/2022 have been entered and considered and are found persuasive.  Applicants have amended independent claim 1 to incorporate subject matter that was indicated as allowable in the non-final rejection mailed 06/16/2022. 
Claims 1 and 4-13 are allowed.
Rejection of claim 13 under 35 USC 101 is withdrawn in view of amendments. 
The following is an examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept of an optical flow calculation method for a computing device, comprising acquiring an event data flow with a predetermined duration from a Dynamic Vision Sensor (DVS), the event data flow comprising a coordinate position and a timestamp of a triggered event, generating a timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event,  scanning elements in the timestamp matrix in a predetermined scanning direction, so as to determine at least one intermediate point in each element in accordance with a value and a gradient of the element in the predetermined scanning direction, and calculating a distance between adjacent intermediate points and a gradient direction, and generating an optical flow matrix in accordance with a calculation result, wherein the generating the timestamp matrix in accordance with the coordinate position and the timestamp of the triggered event comprises: creating a timestamp matrix with a predetermined size, the predetermined size being determined in accordance with a size of a pixel unit array of the DVS; initializing the timestamp matrix with zero values to acquire an initialized timestamp matrix; searching the coordinate position of the triggered event in the initialized timestamp matrix; and writing the timestamp of the triggered event to the searched coordinate position to acquire the timestamp matrix and wherein the predetermined scanning direction is determined in accordance with a movement direction of an object in a field of view, and comprises a horizontal scanning direction, a vertical scanning direction, a perspective scanning direction and a rotational scanning direction. 
For example, Park teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor, see ¶ 0039-0041. Lee likewise teaches an event based camera in which pixels are read out asynchronously to reflect brightness changes that correspond to object movement across the sensor. ¶ 0012 and 0084-0087 teaches calculating a distance between adjacent points and using this to calculate optical flow. Park teaches scanning the pixels during readout in a predetermined direction, but neither reference teaches that the predetermined scanning direction is determined in accordance with a movement direction of an object in a field of view. The claim language goes beyond the similarities of these devices and Applicant’s invention and a combination could not reasonably be made without impermissible hindsight. The differences here are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday - Friday 9AM - 5PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raphael Schwartz/
Examiner, Art Unit 2661

/AMANDEEP SAINI/Primary Examiner, Art Unit 2661